Citation Nr: 0012703	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted entitlement to service connection 
for PTSD and initially assigned a 10 percent evaluation.  The 
disability rating was subsequently increased to 50 percent by 
a rating decision dated in July 1999 and assigned for the 
entire period under appeal.  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 50 percent remains in 
appellate status. 

Further, as noted above, the RO granted entitlement to 
service connection for PTSD by rating decision dated in 
January 1997.  The veteran disagreed with the rating by 
correspondence dated in March 1997.  Subsequently, a 
statement of the case was issued with the claim characterized 
as entitlement to an increased rating.  A timely substantive 
appeal followed.  In view of the recent guidance of the 
Veterans Claims Court, the issue before the Board are taken 
to include whether there is any basis for "staged" ratings 
at any pertinent time, to include whether a current increase 
is in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).   
As the statement of the case and the supplemental statements 
of the case have indicated that all pertinent evidence has 
been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In April 1996 and November 1997, the Board remanded the case 
to the RO for further development, first on the service 
connection issue and later on an increased rating issue.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has been shown to be demonstrably unable to 
obtain or retain employment based on the criteria in effect 
at the time the appeal was instituted.  

3.  The old regulatory criteria, in effect prior to November 
1996, are more favorable to the veteran.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for an evaluation of 100 percent for PTSD have been met under 
criteria in effect prior to November 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.129, 
4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. §§ 4.125-4.130 (1999).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that the old regulations are more favorable to 
the veteran.  Accordingly, the Board finds that a 100 percent 
evaluation is warranted.  

Under the old regulations, in effect until November 6, 1996, 
a 50 percent evaluation was warranted for a generalized 
anxiety disorder with considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation required 
lesser symptomatology than a 100 percent evaluation, such as 
to produce severe impairment of social and industrial 
adaptability.  A 100 percent evaluation required active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  Importantly, a 100 percent 
evaluation could also be granted if the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996); Johnson v. Brown, 7 Vet. App. 95 
(1994) (adopting view that criteria listed in DC 9411 were 
each independent basis for granting a 100 percent rating).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for a generalized anxiety disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1999).

The veteran contends, in essence, that he should be assigned 
a higher evaluation for his service-connected PTSD 
disability.  Parenthetically, the Board notes that at the 
time service connection was granted for PTSD, an effective 
date of July 1991 was assigned.  

Turning to the medical evidence of record, the Board notes 
that in a September 1991 VA examination report, the veteran 
complained of multiple traumas in his childhood, adult life, 
and in Vietnam.  He was divorced and lived close to his wife 
and three children in a substandard housing.  Mental status 
examination revealed that he was appropriately dressed, 
adequately groomed, and comfortable throughout the interview.  
Answers were relevant and coherent, but he denied some 
statements that he had made in the past.  He complained of 
nightmares, memories of Vietnam and his childhood but denied 
flashbacks, and was aggravated with people in general.  
Sudden noises startled him, he had a low tolerance for 
stress, had shown impulsivity and unpredictability, and saw 
himself as completely helpless in making an adequate 
socioeconomic adjustment.  He noted that he was working as a 
bulldozer for eight hours a day but reflected that he did not 
make enough money to support his family.  Although he had 
reported a history of PTSD, the final diagnosis was 
personality disorder, not otherwise specified.

In April 1992, he was diagnosed with depression and anxiety 
and was noted to have mild symptoms of PTSD.  At that time, 
he reported flashbacks, nightmares, and thoughts of Vietnam.  
Additional outpatient treatment notes show on-going treatment 
for anxiety, depression, and PTSD vs. major depression.  

In a March 1993 VA mental disorders examination report, the 
veteran related stressors from Vietnam and complained of 
flashbacks and nightmares.  He reported that while working or 
walking around he would relive events and did not sleep well.  
He indicated that he had never been able to hold a job for 
more than three months and had an unsigned letter that he was 
currently unable to seek gainful employment, had difficulty 
with money, and had constant help in managing his money.  He 
noted that he was scared of doing something wrong because he 
was afraid to be put in jail, was constantly nervous and 
depressed, and frequently forgot what he was doing.  He 
related that he last worked 1 1/2 years previously and was 
hauling until he got into financial trouble and sold the 
truck.  He had a 7th grade education and failed school three 
times.  He was divorced, had three living children (one child 
died of "crib death"), and remembered finding his baby dead 
with their eyes open.  

Mental status examination revealed that he was oriented, had 
good knowledge of current events, could do serial sevens, had 
some mild concentration difficulties, had difficulty with 
abstract thinking, but his overall judgment and reasoning 
skills were fairly adequate.  His speech was slow, he was 
adequately dressed, he was cooperative with testing but was 
frustrated with his difficulties, which he related to the 
stress of Vietnam.  There was no evidence of psychosis or 
significant depression but the examiner noted the veteran had 
some symptoms of PTSD.  The veteran had difficulty 
controlling anger, and seemed to be an impulsive individual 
at times but was noted to have worked consistently since 
Vietnam.  The clinical impression was PTSD, mild to moderate.  
The global assessment of functioning (GAF) was reported at 
60.

In a June 1993 VA PTSD examination report, undertake by a 
board of two psychiatrists, the veteran related an 8th grade 
education and had done poorly in school.  He observed that he 
enlisted in the Marine Corps in 1967 and was sent to Vietnam.  
He reported several stressors related to his experience in 
Vietnam.  After service, he began using drugs, smoking, and 
drinking and experienced nervousness and tension.  He 
indicated that he held jobs for only short periods of time, 
never more than three months, because he would get tense, 
upset, and was beset by too many thoughts of Vietnam.  He had 
a troubled marriage and had been divorced for seven years, 
although he and his former wife lived together because of 
financial circumstances.  He reported that their relationship 
was better now that in the past and he believed it was the 
medication and treatment he had received.  He was receiving 
monthly therapy sessions at the Mental Health Clinic and 
medications included Lorazepam.  

Mental status examination revealed that he was neatly dressed 
with a stolid and dull facial expression.  He could not give 
exact dates but was helpful in giving as much information as 
he was able to remember.  He complained of problems thinking, 
maintaining attention, easy irritation, tenseness, poor 
sleep, anxiety, depression, feelings of crying inside, and 
periods of relative cheerfulness.  He did well with cognitive 
tests but problems with interpreting proverbs.  The examiners 
remarked that the diagnosis of adjustment disorder with 
anxiety and depression was untenable due to the existence of 
symptoms over a long period of time.  The veteran did not 
spontaneously bring up symptoms of PTSD except that he 
reported nightmares in the distant past and troubling dreams 
of war scenes.  The final diagnoses included PTSD, dysthymic 
disorder, dependent personality disorder.  The GAF was 
reported at 55.  A June 1993 psychological evaluation could 
not substantiate the diagnosis of PTSD.

In August 1994, the veteran was voluntarily hospitalized for 
treatment of PTSD.  Mental status examination revealed he was 
oriented, cooperative, relevant, and was not delusional, 
psychotic, or hallucinating.  Memory was good, affect was 
appropriate.  He was discharged home with his wife 
approximately one month later to follow-up in the PTSD 
program the following March.  Outpatient treatment notes 
throughout 1994 show on-going treatment for PTSD, anxiety, 
and depression.

In April 1995, the veteran entered the PTSD program.  He 
complained of flashbacks, nightmares, difficulty sleeping, 
recurrent thoughts, nervousness, periods of confusion, being 
afraid, and loss of control.  He was on no medications except 
occasional Lorazepam and lived with his wife and three 
children.  Mental status examination revealed that he was 
neatly dressed and cooperative.  Mood was anxious and 
depressed, affect was blunted and anxious, and he denied 
suicidal or homicidal ideations.  He was nonthreatening, with 
a coherent and organized stream of thought.  There were no 
auditory or visual hallucinations, no bizarre paranoia, and 
no delusion.  He was alert, oriented, but noted that he made 
errors when he wrote things down.  He had had no alcohol for 
four years, no illicit drugs, and insight was fair and 
judgment intact.  Psychological testing and his in-patient 
interview supported a diagnosis of PTSD.  The veteran was 
noted to be "never employable" and he was discharged in 
June 1995.

In an October 1995 psychological evaluation, the veteran 
complained of an inability to work due to significant mental 
problems.  He was noted to be unemployed and had last worked 
as a heavy equipment operator for one month approximately 
twelve months previously.  His employment prior to that was 
approximately eighteen months previously but he was fired for 
nearly turning over a backhoe.  The veteran related that in 
the past thirteen years he had only worked odd jobs, such a 
hauling firewood, mowing grass, and working as a laborer.  He 
indicated that he had had problems holding a job since 
service separation.  He acknowledged receiving treatment for 
alcohol abuse but indicated that he had been sober for five 
months.  

He described his daily schedule as getting up between 2am-6am 
and spending his mornings walking and thinking.  He or his 
wife fixed his breakfast but was very vague about specific 
activities on a daily basis.  He lived in a two-room shack, 
washed his own clothes, cleaned, and sat around in the 
afternoons.  He indicated that he was behind in child support 
and stated that he had been averaging about $5,000 a year in 
income.  The examiner summarized that the veteran had a 7th 
grade education and had academic problems in school.  He had 
a very unstable work history, which had been impaired to some 
extent with a history of alcohol abuse.  The veteran claimed 
that his PTSD limited him in terms of the ability to work and 
to engage in normal social relationships.  

The examiner noted that the veteran was able to drive, take 
care of his daily activities and needs, could prepare his 
meals, clean house and wash his own clothes.  The examiner 
indicated that the mental status examination did not reveal 
evidence of a serious mental disturbance and there was no 
evidence of delusions, hallucinations, or a thought disorder.  
He concluded that the veteran was capable of handling money 
and assuming responsibility for his financial affairs and was 
not dependent upon others for his personal needs.  He could 
follow simple directions, perform simple calculations, and 
perform routine repetitive work-related tasks.  

In a June 1996 outpatient treatment note, the treating 
physician indicated that the veteran had been seen in the 
PTSD clinic for over three years and had attended therapy at 
the Vet Center.  He continued to report nightmares, 
flashbacks, and intrusive thoughts of Vietnam.  He remained 
hypervigilant of his surroundings and was easily startled.  
He stayed isolated from groups because of anxiousness, 
confusion, and frustration.  He was noted to have problems 
with sleep and anger control, and was very limited to insight 
and understanding of his illness.  His wife managed most of 
his affairs and he was on medication for his nerves.  The 
clinical impression was PTSD and his GAF was reported at 50.

In November 1996, the psychiatric regulations changed and the 
Board remanded the claim for additional development.  In a 
February 1998 social survey, it was noted that the veteran 
had an 8th grade education and dropped out of school at age 
17 to join the Marine Corps, where he served in Vietnam.  
After service, he worked in multiple unskilled and semi-
skilled jobs but never held a job for more than three months 
due to problems with authority figures and with co-workers.  
He complained of nightmares, flashbacks, sleep disturbances, 
and recurrent thoughts of Vietnam.  He rarely ventured from 
his home and had trouble socializing with others.  He had had 
numerous arguments with the neighbors and had been sober for 
seven years.  He was descriptive of him time in Vietnam and 
had pictures he had taken after battles.  He did not enjoy 
being around people, did not like going to events or shopping 
areas, had poor short-term memory, and occasional thoughts of 
suicide but was kept from acting on it by his religious 
beliefs and his children.  The examiner concluded that it was 
doubtful that the veteran could be gainfully employed and 
recommended an increase in his service-connected 
compensation.

In a March 1998 VA examination report, the veteran related 
that he had recently become overwhelmed by thought of death.  
A friend had recently committed suicide and another friend 
had died.  He complained of increasingly intrusive thoughts 
and nightmares, and had recently been advised to enter the 
hospital for readjustment of his medication and to control 
his deepening depression.  He had recently taken up fishing 
with his son as often as once or twice a week, walked around 
his house and kept watch on the area, and carried a shotgun.  
The examiner noted that the veteran's depression was markedly 
severe, and he cried for a good part of the session.  He 
indicated that he was becoming tense, shaky, nervous, felt he 
was losing his mind, frightened, jittery, dizzy, and had 
blurry feelings.  The final diagnoses included major 
depressive disorder without psychotic features, and panic 
attacks without agoraphobia.  The examiner concluded that the 
combination of the veteran's psychiatric disorders rendered 
the veteran individually unemployable.

This opinion is supported by an outpatient treatment record 
dated in May 1998 where the treating physician noted that the 
veteran had vivid nightmares about Vietnam, flashbacks 
triggered off by every day life, and severe difficulty 
functioning every day.  The veteran was unable to be around 
people, reported frequent panic attacks, frequent thoughts of 
anger and violence, and had a difficult time understanding 
what was asked of him.  He could not follow or understand 
commands, talked about irrelevant, unsolicited topics, and 
had difficulty forming any new relationships and maintaining 
his present ones.  The treating physician concluded that the 
veteran was unable to hold down a job due to his 
psychoneurotic symptoms.  The diagnosis was PTSD and the GAF 
was reported at 41.  

In an October 1998 treatment summary, this same treating 
physician noted that the veteran had lived for years on a 
meager existence, was unable to establish even a working 
relationship with others, was afraid that people would hurt 
him and maintained a level of paranoia and apprehension 
toward his therapists.  At times, he talked of depressing 
things, of suicide and hopelessness, and then neglected his 
hygiene and became dishelved in his appearance.  The treating 
physician noted that this had been a difficult case due to 
the difficulty in the veteran expressing what was truly 
afflicting him.  The diagnosis was PTSD and the GAF was again 
reported at 41.

In an October 1998 letter, the social worker at the Vet 
Center indicated that the veteran had been going to the Vet 
Center since 1985 and continued to be seen twice a month for 
psychotherapy.  The veteran had also been seen since 1991 on 
a monthly basis by a psychiatrist at the clinic.  He remarked 
that the veteran was actively involved in treatment but no 
significant remittance of symptomatology had been observed 
and that the veteran had suffered periodic episodes of 
depression.  He observed that the veteran's symptoms of PTSD 
had brought about severe emotional, social, and occupational 
impairment and the veteran had not worked since 1985.  He 
concluded that the veteran had chronic and severe PTSD, which 
due to its severity, generated episodes of depression and 
brought about an inability to be gainfully employed.  The GAF 
was reported at 40.

Finally, in a February 1999 VA PTSD disorders examination 
report, the veteran reported ongoing thoughts of Vietnam, 
frequent nightmares, anxiety, flashbacks, and worry, among 
other things.  Mental status examination revealed he was 
neatly dressed and clean, sensorium was intact, he was 
oriented, mood was normal, he was not psychotic, and judgment 
was fair.  He reported that the medication helped keep him 
regulated but he continued to have occasional nightmares and 
fairly frequent flashbacks.  He did not appear particularly 
anxious or depressed but, according to his experience, this 
was not an uncommon experience for him.  The final diagnosis 
was chronic PTSD and the GAF was reported at 45.

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a 100 percent evaluation for PTSD is 
warranted.  First, the Board finds that a 100 percent 
evaluation is warranted for the period prior to November 7, 
1996, simply on the basis that the veteran was found to be 
unemployable.  Despite the fact that the medical evidence of 
record does not show that the veteran's behavior demonstrated 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with fantasy, confusion, panic, 
or profound retreat from mature behavior, a VA treating 
physician determined during the veteran's April-June 1995 
hospitalization that the veteran was unemployable based on 
PTSD.  Further, although this was the only examiner to 
specifically address the veteran's ability to work during the 
time the old psychiatric regulations were in effect, a 
finding of unemployability is consistent with the veteran's 
reported history that he only worked at odd jobs and had been 
unable to hold a job for longer than three months and with 
more recent treatment records, which consistently maintain 
that the veteran is unemployable.  Accordingly, the Board 
finds the veteran was demonstrably unable to obtain or retain 
employment, which is sufficient, in and of itself, to warrant 
a 100 percent schedular rating under the old psychiatric 
regulations.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Next, although the evidence does not support a 100 percent 
evaluation for the period after November 1996, the Board is 
directed to consider whether the old or new criteria are most 
favorable to the veteran.  VAOPGCPREC 11-97; Dudnick v. 
Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Specifically, there is no 
evidence that the veteran experiences gross impairment in 
thought process, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain 
personal hygiene, and the like, which would warrant a 100 
percent evaluation under the new criteria.  Nonetheless, the 
Board is compelled to find that the old criteria, requiring 
only that the veteran be demonstrably unable to obtain or 
retain employment in order to warrant a 100 percent 
evaluation, more favorable than the new criteria which 
requires more severe psychiatric symptomatology.  See 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) (a readjustment 
in the rating schedule cannot be used to reduce a disability 
rating unless improvement in the disability has been shown).  
Accordingly, the Board concludes the assignment of a 100 
percent rating is warranted for the period after November 
1996.



ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

